Title: To James Madison from Alexander J. Dallas, 21 September 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          21 Sept. 1816.
        
        The inclosed sketch will give you a general view of the finances. The item of floating debt is left open, until Mr. Nourse, the Register, returns, that the amount of Treasury Notes, absorbed by the payments for duties and taxes, may be precisely ascertained. It is very great; and may be estimated by the statement, which reduces the outstanding Treasury Notes to something like 6,000,000 Dollars.
        The actual receipts for revenue cannot, I think, fall short of 60,000,000 Dollars from January to December 1816; including the receipts from the old, as well as the new, notes of duty and taxes.
        Be so good as to return the Report, that the blanks may be filled. If there are any points, on which you Wish further information, I will thank you to note them.
        There is not any business to detain me here, except the business of signing the Warrants for the October quarter; but that can be done at Philadelphia, where I will continue to transact the routine, until you tell me, that you are perfectly prepared to dispense with my services. I propose leaving Washington on this day week, the 28. September. I am, Dear Sir, most respectfully & faithfully, Yrs.
        
          A. J. Dallas
        
      